As filed with the Securities and Exchange Commission on September 8, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21895 Underlying Funds Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:June 30, 2011 Item 1. Report to Stockholders. Underlying Funds Trust SEMI-ANNUAL REPORT June 30, 2011 Underlying Funds Trust Event Driven Allocation of Portfolio Assets - June 30, 2011 (Unaudited) Event Driven * Investments are a percentage of Total Net Assets. Underlying Funds Trust Long/Short Equity Allocation of Portfolio Assets - June 30, 2011 (Unaudited) Long/Short Equity * Investments are a percentage of Total Net Assets. Underlying Funds Trust Market Neutral Allocation of Portfolio Assets - June 30, 2011 (Unaudited) Market Neutral * Investments are a percentage of Total Net Assets. Underlying Funds Trust Relative Value - Long/Short Debt Allocation of Portfolio Assets - June 30, 2011 (Unaudited) Relative Value - Long/Short Debt * Investments are a percentage of Total Net Assets. Underlying Funds Trust Expense Example – June 30, 2011 (Unaudited) The following expense example is presented for Event Driven, Long/Short Equity, Market Neutral Equity, and Relative Value – Long/Short Debt (the “Portfolio or Portfolios”), each a series of the Underlying Funds Trust. As a shareholder of the Portfolios, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees; and other Portfolio expenses. This Example is intended to help you understand your ongoing costs (in U.S. dollars) of investing in the Portfolios and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/11 – 6/30/11). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses.To the extent the Portfolios invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by funds in which the Portfolios invest in addition to the expenses of each Portfolio.Actual expenses of the Portfolios are expected to vary among each Portfolio.The example below includes, but is not limited to, investment advisory fees and operating services fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under U.S. generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Portfolio’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Portfolio’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Underlying Funds Trust Expense Example – June 30, 2011 (continued) (Unaudited) Event Driven Expenses Beginning Ending Paid Account Account During Value Value Period 1/1/11 6/30/11 1/1/11-6/30/11+ Actual^ Hypothetical (5% return before expenses)** ^Excluding interest expense and dividends on short positions, your actual expenses would be $13.59. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $13.27. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 3.17%, multiplied by the average account value over the period, multiplied by 181/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.66%. Long/Short Equity Expenses Beginning Ending Paid Account Account During Value Value Period 1/1/11 6/30/11 1/1/11-6/30/11+ Actual^ Hypothetical (5% return before expenses)** ^Excluding interest expense and dividends on short positions, your actual expenses would be $13.43. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $13.12. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 3.28%, multiplied by the average account value over the period, multiplied by 181/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.63%. Underlying Funds Trust Expense Example – June 30, 2011 (continued) (Unaudited) Market Neutral Expenses Beginning Ending Paid Account Account During Value Value Period 1/1/11 6/30/11 1/1/11-6/30/11+ Actual^ Hypothetical (5% return before expenses)** ^Excluding interest expense and dividends on short positions, your actual expenses would be $13.22. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $13.32. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 3.84%, multiplied by the average account value over the period, multiplied by 181/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.67%. Relative Value – Long/Short Debt Expenses Beginning Ending Paid Account Account During Value Value Period 1/1/11 6/30/11 1/1/11-6/30/11+ Actual^ Hypothetical (5% return before expenses)** ^Excluding interest expense and dividends on short positions, your actual expenses would be $13.23. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $13.12. +Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 2.82%, multiplied by the average account value over the period, multiplied by 181/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.63%. Underlying Funds Trust Event Driven Schedule of Investments June 30, 2011 (Unaudited) Fair Shares Value COMMON STOCKS - 61.7% Accommodation - 0.0% Marriott International,Inc. - Class A 1 $ 35 Ambulatory Health Care Services - 0.1% Continucare Corp. (a) Rural/Metro Corp. (a) Total Ambulatory Health Care Services Amusement, Gambling, and Recreation Industries - 1.8% Cedar Fair LP Apparel Manufacturing - 2.8% Broder Brothers Co. (Acquired 05/27/2009, Cost $0) (a) (f) Beverage and Tobacco Product Manufacturing - 0.2% Anheuser-Busch InBev NV - ADR Broadcasting (except Internet) - 5.8% British Sky Broadcasting Group PLC Cablevision Systems Corp. - Class A Cumulus Media, Inc. (a) Fisher Communications, Inc. (a) Liberty Media Corp - Starz - Class A (a) Viacom, Inc. - Class B Total Broadcasting (except Internet) Chemical Manufacturing - 4.4% Actelion Ltd. Ashland, Inc. Cephalon, Inc. (a) Chemtura Corp. (a) Grifols SA - ADR (a) Huntsman Corp. Lubrizol Corp. Rhodia SA Tronox, Inc. (a) WuXi PharmaTech Cayman, Inc. - ADR (a) Total Chemical Manufacturing Computer and Electronic Product Manufacturing - 4.2% Advanced Analogic Technologies, Inc. (a) EMS Technologies, Inc. (a) Gerber Scientific, Inc. (a) Guided Therapeutics, Inc. (a) InterDigital, Inc. L-1 Identity Solutions, Inc. (a) Laird PLC (a) LTX-Credence Corp. (a) Magnachip Semiconductor Corp. (a) (g) National Semiconductor Corp. Roth & Rau AG (a) Seagate Technology PLC Sensata Technologies Holding NV (a) Spansion, Inc. (a) TiVo, Inc. (a) Verigy Ltd. (a) Total Computer and Electronic Product Manufacturing Construction of Buildings - 0.0% Cimpor Cimentos de Portugal SGPS SA Credit Intermediation and Related Activities - 1.5% CIT Group, Inc. (a) Danvers Bancorp, Inc. First Niagara Financial Group, Inc. Webster Financial Corp. Total Credit Intermediation and Related Activities Fabricated Metal Product Manufacturing - 1.3% Greif, Inc. - Class A Food Manufacturing - 0.7% M&F Worldwide Corp. (a) Sara Lee Corp. Total Food Manufacturing Food Services and Drinking Places - 0.1% Buffets Restaurants Holdings,Inc. (a) (g) California Pizza Kitchen, Inc. (a) Massmart Holdings (a) McCormick & Schmicks Seafood Restaurants, Inc. (a) Total Food Services and Drinking Places Forestry and Logging - 0.6% Weyerhaeuser Co. Funds, Trusts, and Other Financial Vehicles - 1.8% American Capital Ltd. (a) Annaly Capital Management,Inc. Kohlberg Capital Corp. Total Funds, Trusts, and Other Financial Vehicles General Merchandise Stores - 0.7% BJ's Wholesale Club, Inc. (a) Dollar General Corp. (a) Total General Merchandise Stores Health and Personal Care Stores - 0.1% PharMericaCorp. (a) Insurance Carriers and Related Activities - 0.7% Assured Guaranty Ltd. Chaucer Holdings CNinsure, Inc. - ADR (a) FPIC Insurance Group, Inc. (a) Total Insurance Carriers and Related Activities Leather and Allied Product Manufacturing - 0.4% The TimberlandCo. - Class A (a) Machinery Manufacturing - 2.9% Bucyrus International,Inc. Demag Cranes AG Harbin Electric, Inc. (a) ITT Corp. Tognum AG Total Machinery Manufacturing Merchant Wholesalers, Nondurable Goods - 0.4% Solutia, Inc. (a) Mining (except Oil and Gas) - 1.7% Alpha Natural Resources, Inc. (a) Breakwater Resources Ltd. (a) Camino Minerals Corp. (a) Elk Horn Coal Member Units (a) (g) Grande Cache Coal Corp. (a) Lundin MiningCorp. (a) MAG Silver Corp. (a) Pilot Gold (a) Total Mining (except Oil and Gas) Miscellaneous Manufacturing - 0.6% Accuray, Inc. (a) Aleo Solar AG (a) Point Blank Solutions, Inc. (a) Synthes, Inc. Total Miscellaneous Manufacturing Motion Picture and Sound Recording Industries - 1.5% News Corp. - Class A The Walt Disney Co. Total Motion Picture and Sound Recording Industries Nonstore Retailers - 1.2% HSN, Inc. (a) Liberty Media Corp - Interactive - Class A (a) Total Nonstore Retailers Oil and Gas Extraction - 1.5% Energy XXI Bermuda Ltd. (a) EXCO Resources, Inc. Heritage Oil PLC Iberdrola Renovables SA Marathon Oil Corp. Occidental Petroleum Corp. TGC Industries,Inc. (a) Total Oil and Gas Extraction Paper Manufacturing - 2.2% Boise, Inc. Caraustar Industries, Inc. (a) (g) Rock-Tenn Co. Tembec, Inc. (a) Temple-Inland, Inc. Total Paper Manufacturing Petroleum and Coal Products Manufacturing - 0.6% BP PLC - ADR Pipeline Transportation - 1.8% Atlas Energy LP Crosstex Energy, Inc. El Paso Corp. The Williams Cos.,Inc. Total Pipeline Transportation Plastics and Rubber Products Manufacturing - 0.5% Graham Packaging Co., Inc. (a) Primary Metal Manufacturing - 0.1% Ormet Corp. Restricted Shares (Acquired 01/06/2010, Cost $11,406) (a) (f) Professional, Scientific, and Technical Services - 3.5% Cellestis Ltd. Electronic Control Security (a) GlobalOptions Group, Inc. (a) Gravity Co. Ltd. - ADR (a) Hypercom Corp. (a) Integral Systems, Inc. (a) Maxygen, Inc. Niscayah Group AB (a) Seachange International, Inc. (a) SRA International,Inc. - Class A (a) Telvent GIT SA (a) Total Professional, Scientific, and Technical Services Publishing Industries (except Internet) - 1.9% Belo Corp. (a) Lawson Software, Inc. (a) Mediamind Technologies, Inc. (a) PRIMEDIA, Inc. The Reader's Digest Association, Inc. (Acquired 02/23/2010 - 12/2/2010, Cost $671,949) (a) (f) Total Publishing Industries (except Internet) Real Estate - 3.4% Eco Business-Immobilien AG (a) Forestar Group, Inc. (a) Huntingdon Real Estate Investment Trust (a) Total Real Estate Rental and Leasing Services - 0.2% Rotech Healthcare, Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.7% E*Trade Financial Corp. (a) optionsXpress Holdings,Inc. Tetragon Financial Group Ltd. (a) Xinergy Ltd. (a) Total Securities, Commodity Contracts, and Other Financial Investments and Related Activities Sporting Goods, Hobby, Book, and Music Stores - 0.2% The Forzani Group Ltd. - Class A (a) Telecommunications - 1.9% Charter Communications, Inc. - Class A (a) Comcast Corp. - Class A (a) Global Crossing Ltd. (a) Loral Space & Communications, Inc. (a) SAVVIS,Inc. (a) Scripps Networks Interact, Inc. (a) Total Telecommunications Transportation Equipment Manufacturing - 2.3% Navistar International Corp. (a) Vector Aerospace Corp. (a) Visteon Corp. (Acquired 07/27/2010, Cost $555,129) (a) (d) Total Transportation Equipment Manufacturing Truck Transportation - 0.1% Quality Distribution, Inc. (a) Utilities - 1.7% Central Vermont Public Service Corp. DPL, Inc. Dynegy, Inc. (a) Exelon Corp. Nicor, Inc. Progress Energy, Inc. Southern Union Co. Total Utilities Water Transportation - 0.5% Diana Containerships, Inc. (a) K-Sea Transportation Partners LP (a) Total Water Transportation Wholesale Electronic Markets and Agents and Brokers - 0.1% GTSI Corp. (a) Medion AG Total Wholesale Electronic Markets and Agents and Brokers Wood Product Manufacturing - 0.0% Nobility Homes, Inc. (a) TOTAL COMMON STOCKS (Cost $38,786,694) $ PREFERRED STOCKS - 1.1% Real Estate - 1.1% First Industrial Realty Trust, Inc. TOTAL PREFERRED STOCKS (Cost $685,870) $ Principal Amount CORPORATE BONDS - 17.6% Administrative and Support Services - 1.3% SuperMedia, Inc. 8.250%, 12/31/2015 (c) $ Vertis, Inc. Exit Term Loan 11.500%, 12/20/2015 (c) (g) Total Administrative and Support Services Amusement, Gambling, and Recreation Industries - 1.0% Mohegan Tribal Gaming Authority 8.375%, 07/01/2011 (g) 8.000%, 04/01/2012 Total Amusement, Gambling, and Recreation Industries Apparel Manufacturing - 3.1% Broder Brothers Co. PIK 12.000%, 10/15/2013 (Acquired 5/21/2009 - 10/15/2010, Cost $1,886,605) (f) Broadcasting (except Internet) - 1.0% CMP Susquehanna Corp. 9.875%, 05/15/2014 (g) Media Nusantara Citra BV 10.750%, 09/12/2011 Milacron EscrowCorp. 11.500%, 05/15/2011 (e) (g) Total Broadcasting (except Internet) Clothing and Clothing Accessories Stores - 1.5% Claire's Stores,Inc. PIK 9.625%, 06/01/2015 Computer and Electronic Product Manufacturing - 0.8% Nortel Networks Ltd. 10.750%, 07/15/2016 (e) Food Manufacturing - 1.3% Merisant Co. Term Loan B 7.500%, 01/11/2010 (c) Spectrum Brands Holdings, Inc. PIK 12.000%, 08/28/2019 Spectrum Brands Holdings, Inc. Term Loan 4.187%, 06/16/2014 (c) Total Food Manufacturing Food Services and Drinking Places - 0.1% Lone Star Note 3.000%, 12/31/2014 (Acquired 06/15/2009, Cost $90,497) (f) (g) Health and Personal Care Stores - 0.8% Rite Aid Corp. 8.625%, 03/01/2015 9.375%, 12/15/2015 Total Health and Personal Care Stores Insurance Carriers and Related Activities - 0.5% MBIA Insurance Corp. 14.000%, 01/15/2033 (c) Motion Picture and Sound Recording Industries - 0.6% Clear Channel Communications, Inc. PIK 11.000%, 08/01/2016 Primary Metal Manufacturing - 0.0% Old All, Inc. 10.000%, 12/15/2016 (e) (g) 10 Professional, Scientific, and Technical Services - 0.1% Human Touch LLC/Interactive Health Finance Corp. PIK 15.000%, 03/30/2014 (Acquired 06/18/2009 - 03/31/2011, Cost $154,523) (f) (g) Rental and Leasing Services - 1.2% Brookstone Co., Inc. 12.000%, 10/15/2012 Sporting Goods, Hobby, Book, and Music Stores - 2.0% Nebraska Book Co., Inc. 10.000%, 12/01/2011 (e) Telecommunications - 2.3% Primus Telecommunications Holdings Group, Inc. 13.000%, 12/15/2016 (g) TOTAL CORPORATE BONDS (Cost $12,617,610) $ ESCROW NOTES - 0.4% Atlas Energy LP Escrow (a) (g) General Motors Co. (a) (e) General Motors Co. (a) (e) Lear Corp. (a) (g) Six Flags Entertainment Corp. (a) (g) 0 Smurfit-Stone Container Corp. (a) (g) 0 Spansion LLC Escrow (a) (g) US Oncology, Inc. Escrow (a) (g) TOTAL ESCROW NOTES (Cost $35,303) $ INVESTMENT COMPANIES - 0.3% Shares iPATH S&P hort-Term Futures ETN (a) TOTAL INVESTMENT COMPANIES (Cost $421,635) $ RIGHTS - 1.1% Clinical Data, Inc. (g) Keystone Automotive Operations, Inc. (a) (g) Portola Packaging, Inc. (g) Sanofi (a) TOTAL RIGHTS (Cost $1,386,807) $ WARRANTS - 0.3% General Motors Co. Expiration July 2016, Exercise Price: $10.00 (a) Expiration July 2019, Exercise Price: $18.33 (a) Spare Backup, Inc. Expiration July 2012, Exercise Price: $1.00 (Acquired 09/02/2008, Cost $0) (a) (f) 0 Xinergy Ltd. Expiration December 2011, Exercise Price: $4.20 (a) TOTAL WARRANTS (Cost $287,286) $ PURCHASED OPTIONS - 0.6% Contracts Call Options - 0.1% Eastman Kodak Co. Expiration July 2011, Exercise Price: $4.00 iShares Russell 2000 Index Fund Expiration July 2011, Exercise Price: $95.00 37 37 Yahoo!, Inc. Expiration January 2012, Exercise Price: $17.50 Expiration January 2012, Exercise Price: $20.00 Total Call Options Put Options - 0.5% iShares Russell 2000 Index Fund Expiration July 2011, Exercise Price: $75.00 10 Expiration July 2011, Exercise Price: $76.00 Expiration July 2011, Exercise Price: $78.00 60 Expiration July 2011, Exercise Price: $79.00 75 Expiration July 2011, Exercise Price: $80.00 25 Expiration August 2011, Exercise Price: $77.00 Expiration August 2011, Exercise Price: $78.00 Expiration August 2011, Exercise Price: $80.00 Expiration August 2011, Exercise Price: $82.00 MBIA, Inc. Expiration January 2012, Exercise Price: $7.50 SPDR S&P rust Expiration July 2011, Exercise Price: $125.00 62 Expiration July 2011, Exercise Price: $128.00 25 Expiration September 2011, Exercise Price: $129.00 Total Put Options TOTAL PURCHASED OPTIONS (Cost $774,898) $ Total Investments (Cost $54,996,103) - 83.1% Principal Amount REPURCHASE AGREEMENTS - 22.0% J.P. Morgan 0.00%, dated 6/30/2011, due 7/1/2011 repurchase price $16,495,844 (b) $ TOTAL REPURCHASE AGREEMENTS (Cost $16,495,844) $ Liabilities in Excess of Other Assets - (5.1)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt PIK Payment In-Kind (a) Non-income producing. (b) Collateralized by U.S. Treasury Notes with a market value of $16,825,816. (c) Variable Rate Security. The rate shown represents the rate at June 30, 2011. (d) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At June 30, 2011, the market value of these securities total $1,371,483 which represents 1.8% of total net assets. (e) Default or other conditions exist and security is not presently accruing income. (f) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be illiquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At June 30, 2011, the market value of these securities total $5,728,471 which represents 7.6% of total net assets. (g) Security classified as Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). At June 30, 2011, the market value of these securities total $6,037,630which represents 8.0% of total net assets. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Schedule of Securities Sold Short June 30, 2011 (Unaudited) Fair Shares Value COMMON STOCKS - 6.8% Amusement, Gambling, and Recreation Industries - 0.1% Six Flags Entertainment Corp. $ Funds, Trusts, and Other Financial Vehicles - 0.1% Redwood Trust, Inc. General Merchandise Stores - 0.1% The Bon-Ton Stores, Inc. Mining (except Oil and Gas) - 0.8% Fresnillo PLC Patriot Coal Corp. Total Mining (except Oil and Gas) Primary Metal Manufacturing - 0.0% United States Steel Corp. Publishing Industries (except Internet) - 1.0% AMC Networks, Inc. VeriFone Systems,Inc. Total Publishing Industries (except Internet) Real Estate - 1.2% Simon Property Group, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.3% The Charles Schwab Corp. Telecommunications - 0.8% Time Warner Cable,Inc. Transportation Equipment Manufacturing - 2.0% General Motors Co. Visteon Corp. Total Transportation Equipment Manufacturing Truck Transportation - 0.0% YRC Worldwide, Inc. Water Transportation - 0.4% Genco Shipping & Trading Ltd. TOTAL COMMON STOCKS (Proceeds $4,839,451) $ INVESTMENT COMPANIES - 12.5% iShares Dow Jones US Real Estate Index Fund iShares Russell 2000 Index Fund SPDR S&P rust TOTAL INVESTMENT COMPANIES (Proceeds $9,217,258) $ Principal Amount CONVERTIBLE BONDS - 0.2% Nonmetallic Mineral Product Manufacturing - 0.2% US Concrete, Inc. 9.500%, 08/31/2015 $ TOTAL CONVERTIBLE BONDS (Proceeds $100,000) $ CORPORATE BONDS - 1.4% Accommodations - 0.5% The River Rock Entertainment Authority 9.750%, 11/01/2011 Oil and Gas Extraction - 0.4% OPTI Canada, Inc. 8.250%, 12/15/2014 Telecommunications - 0.5% Sprint Nextel Corp. 6.000%, 12/01/2016 TOTAL CORPORATE BONDS (Proceeds $1,108,447) $ Total Securities Sold Short (Proceeds $15,265,156) - 20.9% $ Percentages are stated as a percent of net assets. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Schedule of Options Written June 30, 2011 (Unaudited) Fair Contracts Value Call Options Alpha Natural Resources, Inc. Expiration: July 2011, Exercise Price: $47.00 10 $ Atlas Energy LP Expiration: July 2011, Exercise Price: $25.00 35 Boise, Inc. Expiration: July 2011, Exercise Price: $7.00 92 Expiration: July 2011, Exercise Price: $8.00 BP PLC Expiration: July 2011, Exercise Price: $44.00 94 Cablevision Systems Corp. Expiration: July 2011, Exercise Price: $35.00 15 CIT Group, Inc. Expiration: July 2011, Exercise Price: $44.00 25 Expiration: July 2011, Exercise Price: $45.00 70 Dollar General Corp. Expiration: July 2011, Exercise Price: $35.00 25 E*Trade Financial Corp. Expiration: July 2011, Exercise Price: $14.00 80 Expiration: July 2011, Exercise Price: $15.00 50 The Williams Cos., Inc. Expiration: July 2011, Exercise Price: $30.00 30 Expiration: July 2011, Exercise Price: $31.00 15 El Paso Corp. Expiration: July 2011, Exercise Price: $21.00 25 Energy XXI Bermuda Ltd. Expiration: July 2011, Exercise Price: $33.00 EXCO Resources, Inc. Expiration: July 2011, Exercise Price: $18.00 40 Exelon Corp. Expiration: July 2011, Exercise Price: $42.00 65 HSN, Inc. Expiration: July 2011, Exercise Price: $35.00 10 Huntsman Corp. Expiration: July 2011 , Exercise Price: $19.00 25 ITT Corp. Expiration: July 2011, Exercise Price: $57.50 39 MBIA, Inc. Expiration: January 2012, Exercise Price: $11.00 Navistar International Corp. Expiration: July 2011, Exercise Price: $55.00 45 News Corp. Expiration: July 2011, Exercise Price: $17.00 65 Expiration: July 2011, Exercise Price: $18.00 45 Occidental Petroleum Corp. Expiration: July 2011, Exercise Price: $110.00 15 Rock-Tenn Co. Expiration: July 2011, Exercise Price: $65.00 62 Sensata Technologies Holding NV Expiration: July 2011, Exercise Price: $35.00 20 Solutia, Inc. Expiration: July 2011, Exercise Price: $25.00 10 TiVo, Inc. Expiration: July 2011, Exercise Price: $10.00 Viacom, Inc. Expiration: July 2011, Exercise Price: $50.00 60 Weyerhaeuser Co. Expiration: July 2011, Exercise Price: $20.00 Expiration: July 2011, Exercise Price: $21.00 YRC Worldwide, Inc. Expiration: July 2011, Exercise Price: $1.00 73 Expiration: August 2011, Exercise Price: $1.00 Total Call Options Put Options iShares Russell 2000 Index Fund Expiration: August 2011, Exercise Price: $75.00 Expiration: August 2011, Exercise Price: $72.00 Expiration: August 2011, Exercise Price: $76.00 MBIA, Inc. Expiration: January 2012, Exercise Price: $5.00 SPDR S&P rust Expiration: July 2011, Exercise Price: $122.00 87 Expiration: September 2011, Exercise Price: $123.00 79 Expiration: September 2011, Exercise Price: $126.00 Yahoo!, Inc. Expiration: July 2011, Exercise Price: $14.00 Expiration: January 2012, Exercise Price: $15.00 YRC Worldwide, Inc. Expiration: July 2011, Exercise Price: $1.00 84 Total Put Options Total Options Written (Premiums received $392,167) $ The accompanying notes are an integral part of these financial statements. The UFT has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). In addition to the fair-valued securities, the other securities designated as level 3 included securities where prices are obtained from a broker quote in an illiquid market. The following is a summary of the inputs used to value the Portfolio's net assets as of June 30, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks $ Preferred Stocks — — Corporate Bonds — Escrow Notes — Investment Companies — — Rights — Warrants — — Purchased Options — — Repurchase Agreements — — Total Long Investments in Securities $ Securities Sold Short: Common Stocks — — Investment Companies — — Convertible Bonds — — Corporate Bonds — — Total Securities Sold Short $ $ $
